EXHIBIT 10.20

 

SEVERANCE AGREEMENT

 

This Severance Agreement, dated as of March 25, 2020, is by and between IMMUCELL
CORPORATION, a Delaware corporation (the “Company”) and MICHAEL F. BRIGHAM (the
Executive”).

 

WHEREAS, the Executive serves as the Company’s President, Chief Executive
Officer and Treasurer; and

 

WHEREAS, the Company wishes to provide the Executive with certain benefits and
assurances in connection with the termination of the Executive’s employment
under certain circumstances, as more fully set forth herein, in order to induce
the Executive to continue his employment with the Company;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the Company and the
Executive hereby agree as follows:

 

1. At-Will Nature of Executive’s Employment. The parties agree and acknowledge
that the Executive’s employment with the Company is “at will”, and that nothing
contained in this Agreement shall be deemed to modify the “at will” nature of
such employment.

 

2.  Termination of Employment.

 

(a) Death or Disability. The Executive’s employment hereunder shall terminate
automatically upon the Executive’s death. If the Company determines in good
faith that a Disability of the Executive has occurred (pursuant to the
definition of Disability set forth below), it may provide to the Executive
written notice of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the thirtieth (30th) day after receipt of such notice by the Executive (the
“Disability Termination Date”); provided, that within the thirty (30) days after
such receipt, the Executive shall not have returned to full-time performance of
the Executive’s duties. For purposes of this Agreement, “Disability” shall mean
the Executive is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months as determined by a physician selected by the
Company or its insurers and acceptable to the Executive or the Executive’s legal
representative.

 

(b) Cause. The Company may terminate the Executive’s employment at any time for
Cause or without Cause. For purposes of this Agreement, “Cause” shall mean any
of the following:

 

(i) the Executive’s having engaged in willful misconduct or gross negligence in
the performance of any of his duties to the Company, which, if capable of being
cured, is not cured to the reasonable satisfaction of the Board of Directors of
the Company (the “Board”) within thirty (30) days after the Executive receives
from the Board written notice of such willful misconduct or gross negligence;

 

(ii) the Executive’s willful failure or refusal to perform reasonably assigned
directives of the Board or to cooperate with an internal investigation being
conducted by or at the direction of the Board which, if capable of being cured,
is not cured to the reasonable satisfaction of the Board within thirty (30) days
after the Executive receives from the Board written notice of such failure or
refusal;

 

(iii) any indictment of the Executive for, any conviction of the Executive of,
or plea of guilty or nolo contendere by the Executive to, (x) any felony or (y)
any crime (whether or not a felony) involving fraud, theft, breach of trust or
similar acts, in any case, whether under the laws of the United States or any
state thereof or any foreign law to which the Executive may be subject;

 

(iv) the Executive’s willful or continued failure to comply with any written
rules, regulations, policies or procedures of the Company which, if not complied
with, would reasonably be expected to have a material adverse effect on the
business, financial condition or reputation of the Company, as determined by the
Company in its reasonable discretion, which, in the case of a failure that is
capable of being cured, is not cured to the reasonable satisfaction of the Board
within thirty (30) days after the Executive receives from the Company written
notice of such failure; or

 



 

 

 

(v) the Executive’s abuse of alcohol or another controlled substance that would
reasonably be expected to result in a material adverse effect on the business,
financial condition or reputation of the Company, as determined by the Board in
its reasonable discretion.

 

(c) Good Reason. The Executive’s employment may be terminated by the Executive
at any time with Good Reason, or without Good Reason. For purposes of this
Agreement, “Good Reason” shall mean one or more of the following conditions
arising without the consent of the Executive:

 

(i) A material diminution in the Executive’s annual base salary or annual bonus
opportunity;

 

(ii) A material diminution in the Executive’s authority, duties, or
responsibilities; provided that, for the avoidance of doubt, if at any time, (x)
the Executive ceases to be the President and Chief Executive Officer of the
Company, the entity surviving any Business Combination (as defined below) (if
not the Company), or the Person that ultimately controls the Company or such
surviving entity, or (y) if the Executive is required to report to a corporate
officer or employee instead of reporting directly to the Board, then, in each
case, a material diminution of the Executive’s authority, duties, or
responsibilities shall be deemed to have occurred;

 

(iii) A material diminution in the budget over which the Executive retains
authority; or

 

(iv) A material change in the geographic location at which the Executive must
perform services.

 

(d) Notice of Termination.

 

(i) The Company may terminate the Executive’s employment hereunder other than
for Cause, or due to Disability at any time upon not less than thirty (30) days’
written notice, and the Executive may terminate his employment hereunder for any
reason at any time upon not less than sixty (60) days’ written notice. The
Company may terminate the Executive’s employment hereunder for Cause at any
time. Any termination by the Company (either for Cause or other than for Cause),
or by the Executive for any reason (including for Good Reason), shall be
effected by Notice of Termination being provided to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause, as applicable, shall not waive
any right of the Executive or the Company, respectively, hereunder or preclude
the Executive or the Company, respectively, from asserting such fact or
circumstance in enforcing the Executive’s or the Company’s rights hereunder.

 

(ii) Prior to any termination for Cause becoming effective, the Executive shall
be entitled to a hearing before the Board at which he may, at his election, be
represented by counsel and at which he shall have a reasonable opportunity to be
heard. Such hearing shall be held on not less than fifteen (15) days’ prior
written notice to the Executive stating the Board’s intention to terminate the
Executive for Cause and stating in detail the particular event(s) or
circumstance(s) which the Board believes constitute(s) Cause for termination.

 



2

 

 

(iii) Any Notice of Termination for Good Reason must be given to the Company
within sixty (60) days of the initial existence of one or more conditions
described in Section 2(c)(i) through (iv) which the Executive believes
constitute(s) Good Reason. In the event that the Executive provides the Company
with a Notice of Termination for Good Reason, the Company shall be entitled to a
period of thirty (30) days during which it may remedy the condition(s) described
in Section 2(c)(i) through (iv) giving rise to the alleged Good Reason. Failing
such remedy, a termination of employment by the Executive for Good Reason shall
be effective on the day following the expiration of such thirty (30) day period.
It is intended that termination of employment by the Executive due to one or
more of the conditions described in Section 2(c)(i) through (iv), pursuant to
notice given in accordance with this Section 2(d)(iii), shall be treated as an
involuntary separation from service pursuant to the good reason safe harbor set
forth in Treasury Regulation Section 1.409A-1(n)(2)(ii).

 

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, the date of the Executive’s
receipt of the Notice of Termination or any later date specified by the Company,
as the case may be; provided, that this date may be delayed in order to ensure
the Company’s compliance with Section 2(d)(ii); (ii) if the Executive’s
employment terminated by the Executive for Good Reason, subject to the
Executive’s compliance with Section 2(d)(iii) and the Company’s failure to cure
as set forth in Section 2(d)(iii), the date of the expiration of the cure
period; (iii) if the Executive’s employment is terminated by the Executive other
than for Good Reason, the sixtieth (60th) day following the Company’s receipt of
the Executive’s Notice of Termination, or any earlier or later date as shall be
agreed by the Company; (iv) if the Executive’s employment is terminated by the
Company other than for Cause or by reason of Disability or death, the thirtieth
(30th) day following the Executive’s receipt of the Notice of Termination or any
later date specified by the Company; and (v) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Termination Date, as the
case may be. Whether the Executive has had a termination of employment shall be
determined by the Company on the basis of all relevant facts and circumstances
with reference to Treasury Regulations Section 1.409A-1(h) regarding a
“separation from service” and the default provisions set forth in Treasury
Regulation Section 1.409A-1(h)(1)(ii).

 

3. Obligations of the Company Upon Termination.

 

(a) Other Than for Cause, Death, Disability or By the Executive for Good Reason.
If the Company shall terminate the Executive’s employment other than for Cause,
or if the Executive’s employment is terminated by reason of his death or
Disability, or by the Executive for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash the following
amounts: the sum of (1) the Executive’s base salary as then in effect through
the Date of Termination to the extent not theretofore paid, (2) any unused paid
time off (vacation or sick time), paid out at the per-business-day base salary
rate then in effect with respect to the Executive, (3) any additional vested
benefits in accordance with the applicable terms of applicable Company
arrangements, and (4) any unreimbursed expenses (the sum of the amounts
described in clauses (1), (2), (3) and (4) shall be hereinafter referred to as
the “Accrued Obligations”); and

 

(ii) subject, in each case, to Sections 9 and 10 hereof and the Executive’s
continued compliance with the covenants and obligations set forth in the
Confidential Information, Inventions and Noncompete Agreement, dated as of March
26, 2010 (the “Noncompete Agreement”), the Company shall provide the Executive
with:

 

A. payment equal to the product of (x) 0.75, multiplied by (y) the Executive’s
annual base salary then in effect;

 

B. subject to the Executive’s timely election of continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), a
lump sum cash payment in an amount equal to the employer portion of the costs of
continued health benefits for the Executive and his covered dependents (based on
the level of coverage in effect as of the Date of Termination (the “Severance
Period”) in effect at the Date of Termination) (the “Health Benefits Payment”)
for the nine (9) month period following the Date of Termination; provided,
however, that if the Company’s provision of the Health Benefits Payment to the
Executive under this Section 3(a)(ii)(B) would violate the nondiscrimination
rules applicable to health plans or self-insured plans under Section 105(h) of
the Code, or result in the imposition of penalties under the Patient Protection
and Affordable Care Act of 2010 and the related regulations and guidance
promulgated thereunder (the “PPACA”), the parties agree to reform this Section
3(a)(ii)(B) in a manner as is necessary to comply with the PPACA and the Code;
provided, further, that nothing herein provided shall be construed to extend the
period of time over which COBRA continuation coverage otherwise may be provided
to the Executive and/or his dependents in accordance with applicable law; and

 



3

 

 

C. for purposes of any equity incentive awards granted to the Executive that
remain outstanding on the Date of Termination, and notwithstanding anything to
the contrary in the applicable award agreement or plan (or any predecessor or
successor equity compensation plan), or elsewhere, such equity incentive awards
that would otherwise be scheduled to vest during the Severance Period shall
continue to vest during such period in accordance with the vesting schedule in
effect prior to the Date of Termination. In addition (i) any options that were
vested immediately prior to the Date of Termination shall be exercisable for (x)
ninety (90) days following the Date of Termination, or (y) nine (9) months
following the date of termination if the Executive is “Retirement”-eligible (as
defined in the applicable award agreement governing the Options) as of the Date
of Termination, and (ii) any options that vest during the Severance Period
pursuant to the foregoing sentence shall be exercisable for ninety (90) days
following the conclusion of the Severance Period.

 

(b) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated by the Company for Cause, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive the Accrued Obligations. If the Executive voluntarily terminates
employment, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than the
obligation to pay to the Executive the Accrued Obligations. In such cases, all
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
thirty (30) days of the Date of Termination.

 

(c) Time of Payment. Amounts payable under this Section 3 following an
Executive’s termination of employment, other than those expressly payable on a
deferred basis, will be paid in the payroll period next following the payroll
period in which termination of employment occurs except as otherwise provided in
Sections 9 or 10; provided, however, that the Executive shall be entitled to
defer the payment of any amount payable to him under Section 3(a)(ii)(A) hereof
until the date designated by him in a written notice to the Board within five
(5) business days after the date of termination, which deferred payment date
shall not be more than twelve (12) months after the Date of Termination.

 

4. Resignation of all Positions. Upon and following the termination of the
Executive’s employment with the Company for any reason, if at any time the Board
determines in its sole discretion to request that the Executive step down from
the his role as a director of the Company and no longer serve in such capacity,
the Executive shall promptly tender such resignation as a director of the
Company, and if the Executive fails to tender such resignation on a timely
basis, the Executive shall be deemed to have resigned, as of the Date of
Termination. In addition, upon the termination of the Executive’s employment
with the Company for any reason and except as expressly set forth above, the
Executive shall resign, as of the Date of Termination, from all positions the
Executive then holds as an officer, director, employee and member of the boards
of directors (and any committee thereof) of the Company and its subsidiaries and
affiliates. The Executive shall be required to execute such writings as are
required, in the sole discretion of the Company, to effectuate the foregoing.

 

5. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 11(f) shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

6. Full Settlement.

 

(a) In the event of the termination of the Executive’s employment upon a Change
of Control or during the Change of Control Period (other than a termination by
the Company for Cause), the Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive (under
this Agreement or otherwise) or others. Regardless of the reason for or timing
of the Executive’s termination of employment (whether prior to or upon a Change
of Control or during or following the Change of Control Period), the Executive
shall in no event be obligated to seek other employment or take any other action
by way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and, except as otherwise provided in this
Agreement, such amounts shall not be reduced whether or not the Executive
obtains other employment.

 



4

 

 

(b) For the purpose of this Agreement, a “Change of Control” shall mean:

 

(i) The acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either (x)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (y) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (i), the following acquisitions shall not
constitute a Change of Control: (a) any acquisition directly from the Company,
(b) any acquisition by the Company, (c) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (d) any acquisition by any corporation
pursuant to a transaction which satisfies the criteria set forth in clauses (x),
(y) and (z) of subsection (iii) of this Section 6(b); or

 

(ii) A change in the composition of the Board, as a result of which fewer than
one-half of the incumbent directors are directors who either (x) had been
directors of the Company 24 months prior to such change or (y) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the directors who had been directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination; or

 

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (x) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock or the Outstanding Company Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than a majority of, respectively, the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, of the corporation
resulting from such Business Combination (which as used in this Section
6(b)(iii) shall include, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, (y) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation and (z) at least half of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Company’s Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

 

(iv) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the assets of the Company.

 

Notwithstanding the foregoing, for any payments or benefits hereunder that are
subject to Section 409A of the Code, the foregoing event must constitute a
“change in control event” within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(i).

 



5

 

 

7. Confidential Information; Restrictive Covenants.

 

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such information,
knowledge or data to anyone other than the Company and those designated by it.
The Executive agrees that any breach of the terms of this Section 7 or the
Noncompete Agreement would result in irreparable injury and damage to the
Company for which the Company would have no adequate remedy at law. The
Executive therefore also agrees that in the event of said breach or any threat
of breach, the Company shall be entitled to an immediate injunction and
restraining order to prevent such breach and/or threatened breach and/or
continued breach by the Executive and/or any and all Persons acting for and/or
with the Executive, without having to prove damages, in addition to any other
remedies to which the Company may be entitled at law or in equity, including,
without limitation, the obligation of the Executive to return any portion of the
severance payments and benefits set forth in Section 3(a)(ii) paid by the
Company to the Executive. The terms of this Section 7(a) shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, without limitation, the recovery of damages from the
Executive. The Executive and the Company further agree that the provisions of
the covenants contained in this Section 7 and the Noncompete Agreement, in each
case, reasonable and necessary to protect the businesses of the Company and its
affiliated companies because of the Executive’s access to confidential
information and the Executive’s material participation in the operation of such
businesses.

 

(b) From and after the Effective Date, including at all times following the Date
of Termination, (i) the Executive agrees not to make any statement that is
intended to become public, or that should reasonably be expected to become
public, and that criticizes, ridicules, disparages or is otherwise derogatory of
the Company, any of its affiliated companies, or their respective employees,
officers, directors or stockholders, and (ii) the Company shall direct its
officers, directors, and other authorized representatives not to make any
statement that is intended to become public, or that should reasonably be
expected to become public, and that criticizes, ridicules, disparages or is
otherwise derogatory of the Executive. No provision of this Agreement or the
Noncompete Agreement shall be interpreted so as to impede the Executive from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the United States Congress, and any agency
Inspector General, or making any other disclosures under the whistleblower
provisions of United States federal law or regulation. The Executive does not
need the Company’s prior authorization to make any such reports or disclosures,
and the Executive shall not be required to notify the Company that such reports
or disclosures have been made. In addition, no provision of this Agreement or
the Noncompete Agreement precludes the Executive from providing truthful
testimony when lawfully subpoenaed or otherwise required to do so by law.

 

8. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

 

9. Section 409A Compliance.

 

(a) It is intended that each payment or benefit or installment of payments and
benefits under this Agreement shall be treated as a “separate payment” for
purposes of Section 409A of the Code. Neither the Company nor the Executive
shall have the right to accelerate or defer the delivery of any payments or
benefits except to the extent specifically permitted or required by this
Agreement and by Section 409A.

 



6

 

 

(b) If any payment, compensation or other benefit provided to the Executive in
connection with his employment termination is determined, in whole or in part,
to constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code and the Executive is a Specified Employee as defined in Section
409A(a)(2)(B)(i), no part of such payments shall be paid before the day that is
six (6) months plus one (1) day after the date of termination, or, if earlier,
the Executive’s death (the “New Payment Date”). The aggregate of any payments
that otherwise would have been paid to the Executive during the period between
the date of termination and the New Payment Date shall be paid to the Executive
in a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.

 

(c) For purposes of this Agreement, a “Specified Employee” shall mean an
employee of the Company who satisfies the requirements for being designated a
“key employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the Code without
regard to Section 416(i)(5) of the Code at any time during a calendar year, in
which case such employee shall be considered a Specified Employee for the
twelve-month period beginning on the first day of the fourth month immediately
following the end of such calendar year. Notwithstanding the foregoing, all
employees who are nonresident aliens during an entire calendar year are excluded
for purposes of determining which employees meet the requirements of Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code for such calendar year. The term “nonresident alien” as used herein
shall have the meaning set forth in Regulations Section 1.409A-1(j). In the
event of any corporate spinoff or merger, the determination of which employees
meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for any calendar year shall be
determined in accordance with Regulations Section 1.409A-1(i)(6).

 

(d) The terms of this Agreement are intended to comply with or be exempt from
Section 409A of the Code and the guidance issued thereunder and shall be
interpreted consistently therewith. The parties acknowledge and agree that the
interpretation of Section 409A and its application to the terms of this
Agreement is uncertain and may be subject to change as additional guidance and
interpretations become available. Anything to the contrary herein
notwithstanding, all benefits or payments provided by the Company to the
Executive that would be deemed to constitute “nonqualified deferred
compensation” within the meaning of Section 409A are intended to comply with
Section 409A. If, however, any such benefit or payment is deemed to not comply
with Section 409A, the Company and the Executive agree to renegotiate in good
faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereunder) so that either (i) Section
409A will not apply or (ii) compliance with Section 409A will be achieved;
provided, however, that any resulting renegotiated terms shall provide to the
Executive the after-tax economic equivalent of what otherwise has been provided
to the Executive pursuant to the terms of this Agreement, and provided further,
that any deferral of payments or other benefits shall be only for such time
period as may be required to comply with Section 409A.

 

10. Release. As a condition of receipt of the severance payments and benefits
set forth in Section 3(a)(ii) the Executive shall be required to sign a release
of claims in substantially the form attached hereto as Exhibit A (the “Release”)
and to abide by the provisions thereof. The Release contains a release and
waiver of any claims the Executive or his representatives may have against the
Company, any of its affiliated companies, and any of their respective officers,
directors, affiliates and/or representatives, and shall release those entities
and persons from any liability for such claims including, but not limited to,
all employment discrimination claims. Payments and benefits under this Agreement
will be paid when and as provided herein following the Executive’s termination
of employment provided the Executive has executed and submitted the Release and
the statutory period during which the Executive is entitled to revoke the
Release has expired on or before that payment date. If the Executive fails to so
execute or revokes the Release, the Executive will not be entitled to receive
any of the severance payments or benefits, the receipt of which is made
contingent upon such execution and non-revocation, as set forth in Section
3(a)(ii) hereof.

 

11. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Maine, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 



7

 

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party, by registered or certified mail,
return receipt requested, postage prepaid, or by e-mail, read receipt requested,
addressed as follows:

 

If to the Executive:

 

at the address and e-mail address on file in the Company’s records

 

If to the Company:

ImmuCell Corporation

56 Evergreen Drive

Portland, Maine 04103

Attn: Chair of the Board of Directors

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 2(c) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision of or right under this Agreement.

 

(f) From and after the Effective Date this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof, and
supersedes all prior communications, agreements and understandings, written or
oral, with the Company or any of its affiliates or predecessors with respect to
the terms and conditions of the Executive’s employment.

 

(g) The Executive agrees that jurisdiction and venue for any action arising from
or relating to this Agreement or the relationship between the parties, including
but not limited to matters concerning validity, construction, performance, or
enforcement, shall be exclusively in the federal and Maine state courts located
in Cumberland County (collectively, the “Selected Courts”) (provided, that a
final judgment in any such action shall be conclusive and enforceable in other
jurisdictions) and further agree that service of process may be made in any
manner permitted by law. The Executive irrevocably waives and agrees not to
assert (i) any objection which he may ever have to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Selected Courts, and (ii) any claim that any such
action brought in any such court has been brought in an inconvenient forum. This
Section 11(g) is intended to fix the location of potential litigation between
the parties and does not create any causes of action or waive any defenses or
immunities to suit, or obviate the rights of the parties to agree to arbitration
with respect to any conflicts related to this Agreement or the Executive’s
employment hereunder. EACH PARTY WAIVES ANY RIGHT TO A TRIAL BY JURY, TO THE
EXTENT LAWFUL, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH
WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY LITIGATION WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS.

 



8

 

 

(h) Whenever possible, each provision or portion of any provision of this
Agreement, including those contained in the Noncompete Agreement, will be
interpreted in such manner as to be effective and valid under applicable law but
the invalidity or unenforceability of any provision or portion of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in the Noncompete Agreement, is not
reasonable or valid, either in period of time, geographical area, or otherwise,
the parties hereto agree that such provision should be interpreted and enforced
to the maximum extent which such court or arbitrator deems reasonable or valid.

 

(i) This Agreement may be executed by .pdf or facsimile signatures in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.

 

 

 IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

  EXECUTIVE:       /s/ Michael F. Brigham   Michael F. Brigham       COMPANY:  
IMMUCELL CORPORATION       By: /s/ David S. Tomsche   Name: David S. Tomsche  
Title: Chair, Board of Directors

 

 

9

 

